EXHIBIT 10.139

 


MICRON TECHNOLOGY, INC.


 


1989 EMPLOYEE STOCK PURCHASE PLAN


 

The following constitute the provisions of the 1989 Employee Stock Purchase Plan
of Micron Technology, Inc.:

 

1.                                       Purpose.  The purpose of the Plan is to
provide employees of the Company and its Designated Subsidiaries with an
opportunity to purchase Common Stock of the Company through accumulated payroll
deductions.  It is the intention of the Company to have the Plan qualify as an
“Employee Stock Purchase Plan” under Section 423 of the Internal Revenue Code of
1986, as amended.  The provisions of the Plan shall, accordingly, be construed
so as to extend and limit participation in a manner consistent with the
requirements of that section of the Code.

 

2.                                       Definitions.

 

(a)                                  “Board” shall mean the Board of Directors
of the Company.

 

(b)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended.

 

(c)                                  “Committee” shall mean the committee of the
Board appointed by the Board to administer the Plan, if any is appointed.

 

(d)                                 “Common Stock” shall mean the Common Stock,
$.10 par value, of the Company.

 

(e)                                  “Company” shall mean Micron Technology,
Inc., a Delaware corporation.

 

(f)                                    “Compensation” with respect to any
Employee means such Employee’s wages, salaries, fees for professional services
and other amounts received for personal services actually rendered in the course
of employment with the Company or its designated subsidiaries to the extent that
the amounts are includible in gross income (including, but not limited to,
commissions paid to salesmen, compensation for services on the basis of a
percentage of profits, tips, and bonuses).

 

Compensation shall exclude (a)(1) contributions made by the employer to a plan
of deferred compensation to the extent that, the contributions are not
includible in the gross income of the Employee for the taxable year in which
contributed, (2) employer contributions made on behalf of an Employee to a
simplified employee pension plan described in Code Section 408(k) to the extent
such contributions are excludable from the Employee’s gross income, (3) any
distributions from a plan of deferred compensation; (b) amounts realized from
the exercise of a non-qualified stock option, or when restricted stock (or
property) held by an Employee either becomes freely transferable or is no longer
subject to substantial risk of forfeiture; (c) amounts realized from the sale,
exchange or other disposition of stock acquired under a qualified stock option;
(d) other amounts which receive special tax benefits, such as premiums for
group-term life insurance (but only to the extent that the premiums are not
includible in the gross income of the employee), or contributions made by the
employer (whether or not under a salary reduction agreement) towards the
purchase of any annuity contract described in Code Section 403(b) (whether or
not the contributions are actually excludable from the Employee’s gross income);
(e) reimbursements or other expense allowances; (f) fringe benefits (cash and
noncash); (g) moving expenses; and (h) welfare benefits.

 

(g)                                 “Continuous Status as an Employee” shall
mean the absence of any interruption or termination of service as an Employee. 
Continuous Status as an Employee shall not be considered interrupted in the case
of a leave of absence agreed to in writing by the Company, provided that such
leave is for a period of not more than 90 days or reemployment upon the
expiration of such leave is guaranteed by contract or statute.

 

(h)                                 “Designated Subsidiaries” shall mean the
Subsidiaries which have been designated by the Board from time to time in its
sole discretion as eligible to participate in the Plan.

 

 

 

02/08/2005

--------------------------------------------------------------------------------


 

(i)                                     “Employee” shall mean any person,
including an officer, who is continuously employed for at least twenty (20)
hours per week and more than five (5) months in a calendar year by the Company
or one of its Designated Subsidiaries.

 

(j)                                     “Enrollment Date” shall mean the first
day of each Offering Period.

 

(k)                                  “Exercise Date” shall mean the last Trading
Day of each Offering Period of the Plan.

 

(l)                                     “Fair Market Value” means, as of any
date, the value of Common Stock determined as follows:

 

(i)                                     If the Common Stock is listed on any
established stock exchange, including without limitation the New York Stock
Exchange (“NYSE”), or a national market system, the Fair Market Value of a Share
of Common Stock shall be the average closing price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system (or
the exchange with the greatest volume of trading in Common Stock) for the last
market trading day prior to the day of determination, as reported by Bloomberg
L.P. or such other source as the Administrator deems reliable;

 

(ii)                                  If the Common Stock is quoted on the
over-the-counter market or is regularly quoted by a recognized securities
dealer, but selling prices are not reported, the Fair Market Value of a Share of
Common Stock shall be the mean between the high bid and low asked prices for the
Common Stock on the last market trading day prior to the day of determination,
as reported by Bloomberg L.P. or such other source as the Administrator deems
reliable;

 

(iii)                               In the absence of an established market for
the Common Stock, the Fair Market Value shall be determined in good faith by the
Administrator.

 

(m)                               “Offering Period” shall mean a period of three
(3) months during which an option granted pursuant to the Plan may be exercised.

 

(n)                                 “Plan” shall mean this Employee Stock
Purchase Plan.

 

(o)                                 “Subsidiary” shall mean a corporation,
domestic or foreign, of which not less than 50% of the voting shares are held by
the Company or a Subsidiary, whether or not such corporation now exists or is
hereafter organized or acquired by the Company or a Subsidiary.

 

(p)                                 “Trading Day” shall mean a day on which the
national stock exchanges and Nasdaq system are open for trading.

 

3.                                       Eligibility.

 

(a)                                  Any Employee as defined in paragraph 2 who
is employed by the Company or any subsidiary of the Company on a given
Enrollment Date shall be eligible to participate in the Plan.

 

(b)                                 Any provisions of the Plan to the contrary
notwithstanding, no Employee shall be granted an option under the Plan (i) if,
immediately after the grant, such Employee (or any other person whose stock
would be attributed to such Employee pursuant to Section 424(d) of the Code)
would own stock and/or hold outstanding options to purchase stock possessing
five percent (5%) or more of the total combined voting power or value of all
classes of stock of the Company or of any subsidiary of the Company, or (ii)
which permits his rights to purchase stock under all employee stock purchase
plans (described in Section 423 of the Code) of the Company and its subsidiaries
to accrue at a rate which exceeds Twenty-Five Thousand Dollars ($25,000) of Fair
Market Value of such stock (determined at the time such option is granted) for
each calendar year in which such option is outstanding at any time.

 

(c)                                  All Employees who participate in the Plan
shall have the same rights and privileges, except for differences that may be
mandated by local law and that are consistent with Code Section 423(b)(5);

 

2

--------------------------------------------------------------------------------


 

provided that Employees participating in any sub-plan adopted pursuant to
Section 14(c) that is not designed to qualify under Section 423 of the Code need
not have the same rights and privileges as Employees participating in the Code
Section 423 plan.

 

4.                                       Offering Periods.  The Plan shall be
implemented by consecutive Offering Periods with a new Offering Period
commencing on or about January 1, April 1, July 1, and October 1 of each year
commencing on or about January 1, 1989 or, in the discretion of the committee,
April 1, 1989, and continuing thereafter until terminated in accordance with
paragraph 20 hereof.  Subject to the shareholder approval requirements of
paragraph 20, the Board of Directors of the Company shall have the power to
change the duration of offering periods with respect to future offerings if such
change is announced at least fifteen (15) days prior to the scheduled beginning
of the first offering period to be affected.

 

5.                                       Participation.

 

(a)                                  An eligible Employee may become a
participant in the Plan by completing a Company approved enrollment form
authorizing payroll deductions and filing it with the Company’s Global Stock
Plans Department at least ten (10) business days prior to the applicable
Enrollment Date, unless a different time for filing the subscription agreement
is set by the Board for all eligible Employees with respect to a given Offering
Period.

 

(b)                                 Payroll deductions for a participant shall
commence on the first payroll following the Enrollment Date and shall end on the
last payroll in the Offering Period to which such authorization is applicable,
unless sooner terminated by the participant as provided in paragraph 11.

 

6.                                       Payroll Deductions.

 

(a)                                  At the time a participant files his
subscription agreement, he or she shall elect to have payroll deductions made on
each payday during the Offering Period in an amount not less than one percent
(1%) and not greater than twenty percent (20%) of the Compensation which he or
she received on the payday immediately preceding the Enrollment Date, and the
aggregate of such payroll deductions during the Offering Period shall not exceed
twenty percent (20%) of his or her aggregate Compensation during said Offering
Period.

 

(b)                                 All payroll deductions made by a participant
shall be credited to his or her account under the Plan.  A participant may not
make any additional payments into such account.

 

(c)                                  A participant may discontinue his or her
participation in the Plan as provided in paragraph 11, but may not otherwise
change, their rate of payroll deductions during the Offering Period.  A
participant’s subscription agreement shall remain in effect for successive
Offering Periods unless revised as provided herein or terminated as provided in
paragraph 11.

 

(d)                                 Notwithstanding the foregoing, to the extent
necessary to comply with Section 423(b)(8) of the Code and paragraph 3(b)
herein, a participant’s payroll deductions may be decreased to 0% at such time
during any Offering Period which is scheduled to end during the current calendar
year that the aggregate of all payroll deductions accumulated with respect to
such Offering Period and any other Offering Period ending within the same
calendar year equal $21,250.  Payroll deductions shall recommence at the rate
provided in such participant’s subscription agreement at the beginning of the
first Offering Period which is scheduled to end in the following calendar year,
unless terminated by the participant as provided in paragraph 11.

 

7.                                       Grant of Option.

 

(a)                                  On the Enrollment Date of each Offering
Period, each eligible Employee participating in such Offering Period shall be
granted an option to purchase on each Exercise Date during such Offering Period
up to a number of shares of the Company’s Common Stock determined by dividing
such Employee’s payroll deductions accumulated prior to such Exercise Date and
retained in the participant’s account as of the Exercise Date by ninety-five
percent (95%) of the Fair Market Value of a share of the Company’s Common Stock
on the Exercise Date; provided that in no event shall an Employee be permitted
to purchase during each Offering Period more than 2,000 shares, and provided
further that such purchase shall be subject to the limitations set forth in
Section 3(b) and 13

 

3

--------------------------------------------------------------------------------


 

hereof.  Exercise of the option shall occur as provided in Section 8, unless the
participant has withdrawn pursuant to Section 11, and shall expire on the last
day of the Offering Period.  Fair market value or a share of the Company’s
Common Stock shall be determined as provided in Section 7(b) herein.

 

(b)                                 The option price per share of the shares
offered in a given Offering Period shall be: 95% of the Fair Market Value of a
share of the Common Stock of the Company on the Exercise Date.  The Fair Market
Value of the Company’s Common Stock on a given date shall be determined by the
Board in its discretion; provided, however that where there is a public market
for the Common Stock, the Fair Market Value per share shall be the closing price
for the Company’s Common Stock (or the closing bid, if no sales were reported)
as quoted on any established stock exchange, including without limitation the
New York Stock Exchange (“NYSE”), or a national market system (or the exchange
with the greatest volume of trading in Common Stock) on the day of
determination, as reported by Bloomberg, L.P. or such other source as the
Administrator deems reliable.

 

8.                                       Exercise of Option.  Unless a
participant withdraws from the Plan as provided in paragraph 11, his or her
option for the purchase of shares will be exercised automatically on the
Exercise Date of the Offering Period, and the maximum number of full shares
subject to option will be purchased for him or her at the applicable option
price with the accumulated payroll deductions in his account.  The shares
purchased upon exercise of an option hereunder shall be deemed to be transferred
to the participant on the Exercise Date.  During his or her lifetime, a
participant’s option to purchase shares hereunder is exercisable only by such
participant.

 

9.                                       Maximum Number of Shares per Offering
Period.  The maximum number of shares of the Company’s Common Stock which shall
be made available for sale under the Plan in each Offering Period shall be
1,250,000, subject to adjustment upon changes in capitalization of the Company
as provided in paragraph 19.  If the total number of shares which would
otherwise be subject to options granted pursuant to Section 7(a) hereof on the
Enrollment Date of an Offering Period exceeds 1,250,000 shares, the Company
shall make a pro rata allocation of the shares available for option grant in as
uniform a manner as shall be practicable and as it shall determine to be
equitable.  In such event, the Company shall give written notice of such
reduction of the number of shares subject to the option to each participant
affected thereby and shall similarly reduce the rate of payroll deductions, if
necessary.

 

10.                                 Delivery.  Following the Exercise Date of
each Offering Period, unless a participant requests the issuance of a
certificate representing the participant’s shares, the Company shall as soon as
practicable record the participant’s full shares in book entry form.  Upon
request from a participant, the Company shall arrange for the delivery to the
participant of a certificate representing the full shares purchased.  Any cash
remaining to the credit of a participant’s account under the Plan after a
purchase by the participant of shares at the termination of each Offering
Period, which is insufficient to purchase a full share of Common Stock of the
Company, shall be returned to said participant or retained in the participant’s
account for the subsequent Offering Period, as determined by the Company as to
all participants for a given Offering Period.

 

11.                                 Withdrawal; Termination of Employment.

 

(a)                                  A participant may withdraw all but not less
than all the payroll deductions credited to such participant’s account under the
Plan at any time prior to the Exercise Date of the Offering Period by giving
written notice to the Company.  All of the participant’s payroll deductions
credited to his or her account will be paid to him or her promptly after receipt
of the notice of withdrawal and the participant’s option for the current
Offering Period will be automatically terminated, and no further payroll
deductions for the purchase of shares will be made during the Offering Period. 
If a participant withdraws from an Offering Period, payroll deductions will not
resume at the beginning of the succeeding Offering Period unless the participant
delivers to the Company a new subscription agreement as described in
Section 5(a).

 

(b)                                 Upon termination of the participant’s
Continuous Status as an Employee prior to the Exercise Date of the Offering
Period for any reason, including retirement or death, the payroll deductions
credited to such participant’s account will be returned to him or her or, in the
case of his or her death, to the person or persons entitled thereto under
paragraph 15, and such participant’s option will be automatically terminated.

 

(c)                                  In the event an Employee fails to remain in
Continuous Status as an Employee of the Company for at least twenty (20) hours
per week during the Offering Period in which the Employee is a participant,

 

4

--------------------------------------------------------------------------------


 

he or she will be deemed to have elected to withdraw from the Plan and the
payroll deductions credited to his or her account will be returned to him or her
and the option terminated.

 

(d)                                 A participant’s withdrawal from an Offering
Period will not have any effect upon his or her eligibility to participate in a
succeeding Offering Period or in any similar plan which may hereafter be adopted
by the Company.

 

12.                                 Interest.  No interest shall accrue on the
payroll deductions of a participant in the Plan.

 

13.                                 Stock.

 

(a)                                  The maximum number of shares of the
Company’s Common Stock which shall be made available for sale under the Plan
shall be 29,500,000, subject to adjustment upon changes in capitalization of the
Company as provided in paragraph 19.  If the total number of shares which would
otherwise be subject to options granted pursuant to Section 7(a) hereof on the
Enrollment Date of an Offering Period exceeds the number of shares then
available under the Plan (after deduction of all shares for which options have
been exercised or are then outstanding), the Company shall make a pro rata
allocation of the shares remaining available for option grant in as uniform a
manner as shall be practicable and as it shall determine to be equitable.  In
such event, the Company shall give written notice of such reduction of the
number of shares subject to the option to each participant affected thereby and
shall similarly reduce the rate of payroll deductions, if necessary.

 

(b)                                 The participant will have no interest or
voting right in shares covered by his or her option until such option has been
exercised.

 

(c)                                  Shares to be delivered to a participant
under the Plan will be registered in the name of the participant.

 

14.                                 Administration.  The Plan shall be
administered by the Board of the Company or a committee of members of the Board
appointed by the Board.  The administration, interpretation or application of
the Plan by the Board or its committee shall be final, conclusive and binding
upon all participants.  Members of the Board who are eligible Employees are
permitted to participate in the Plan, provided that:

 

(a)                                  Members of the Board who are eligible to
participate in the Plan may not vote on any matter affecting the administration
of the Plan or the grant of any option pursuant to the Plan.

 

(b)                                 If a Committee is established to administer
the Plan, no member of the Board who is eligible to participate in the Plan may
be a member of the Committee.

 

(c)                                  The Board or the Committee may adopt rules
or procedures relating to the operation and administration of the Plan to
accommodate the specific requirements of local laws and procedures.  Without
limiting the generality of the foregoing, the Board or the Committee is
specifically authorized to adopt rules and procedures regarding handling of
payroll deductions, payment of interest, conversion of local currency, payroll
tax, withholding procedures and handling of stock certificates which vary with
local requirements.  With respect to any Designated Subsidiary that employs
participants who reside outside of the United States and notwithstanding
anything herein to the contrary, the Board or the Committee may, in its sole
discretion, amend or vary the terms of the Plan in order to conform such terms
with the requirements of local law or to meet the objectives and purpose of the
Plan.  The Board or the Committee may, where appropriate, establish one or more
sub-plans applicable to particular Designated Subsidiaries or locations to
reflect such amended or varied provisions and which sub-plans may be designed to
be outside the scope of Code Section 423.  The rules of such sub-plans may take
precedence over other provisions of the Plan, with the exception of
Section 13(a), but unless otherwise superseded by the terms of such sub-plan,
the provisions of the Plan shall govern the operation of such sub-plan.

 

15.                                 Designation of Beneficiary.

 

(a)                                  A participant may file a written
designation of a beneficiary who is to receive any shares and cash, if any, from
the participant’s account under the Plan in the event of such participant’s
death subsequent to

 

5

--------------------------------------------------------------------------------


 

the end of the Offering Period but prior to delivery to him of such shares and
cash.  In addition, a participant may file a written designation of a
beneficiary who is to receive any cash from the participant’s account under the
Plan in the event of such participant’s death prior to the Exercise Date of the
Offering Period.

 

(b)                                 Such designation of beneficiary may be
changed by the participant at any time by written notice.  In the event of the
death of a participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such participant’s death, the
Company shall deliver such shares and/or cash to the executor or administrator
of the estate of the participant, or if no such executor or administrator has
been appointed (to the knowledge of the Company), the Company, in its
discretion, may deliver such shares and/or cash to the spouse or to any one or
more dependents or relatives of the participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.

 

16.                                 Transferability of Rights.  Neither payroll
deductions credited to a participant’s account nor any rights with regard to the
exercise of an option or to receive shares under the Plan may be assigned,
transferred, pledged or otherwise disposed of in any way (other than by will,
the laws of descent and distribution or as provided in paragraph 15 hereof) by
the participant.  Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw funds in accordance with paragraph 11.

 

17.                                 Use of Funds.  All payroll deductions
received or held by the Company under the Plan may be used by the Company for
any corporate purpose, and the Company shall not be obligated to segregate such
payroll deductions.

 

18.                                 Reports.  Individual accounts will be
maintained for each participant in the Plan.  Statements of account will be
given to participating Employees; on no less than an annual basis, promptly
following the Exercise Date, which statements will set forth the amounts of
payroll deductions, the per share purchase price, the number of shares purchased
and the remaining cash balance, if any.

 

19.                                 Adjustments Upon Changes in Capitalization. 
Subject to any required action by the shareholders of the Company, the number of
shares of Common Stock covered by each option under the Plan which has not yet
been exercised and the number of shares of Common Stock which have been
authorized for issuance under the Plan but have not yet been placed under option
(collectively, the “Reserves”), as well as the price per share of Common Stock
covered by each option under the Plan which has not yet been exercised, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of shares of Common Stock effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.”  Such adjustment shall be made by
the Board, whose determination in that respect shall be final, binding and
conclusive.  Except as expressly provided herein, no issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an option.

 

In the event of the proposed dissolution or liquidation of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board.  In the event of a
reorganization, merger, or consolidation of the Company with one or more
corporations in which the Company is not the surviving corporation (or survives
as a direct or indirect subsidiary of other such other constituent corporation
or its parent), or upon a sale of all or substantially all of the property or
stock of the Company to another corporation, then, in the discretion of the
Board or the Committee, (i) each outstanding option shall be assumed, or an
equivalent option substituted, by the successor corporation or its parent, or
(ii) the Offering Period then in progress shall be shortened by setting a new
Exercise Date, which shall be on or before the date of the proposed
transaction.  If the Committee sets a new Exercise Date, the Company shall
notify each participant, at least ten (10) business days prior to the new
Exercise Date, that the original Exercise Date has been changed to the new
Exercise Date and that the participant’s option shall be exercised automatically
on the new Exercise Date, unless the participant has withdrawn from the Offering
Period, as provided in Section 11(a) hereof, prior to the new Exercise Date.

 

6

--------------------------------------------------------------------------------


 

The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the Reserves, as well as the price per share of
Common Stock covered by each outstanding option, in the event that the Company
effects one or more reorganizations, recapitalizations, rights offerings or
other increases or reductions of shares of its outstanding Common Stock, and in
the event of the Company being consolidated with or merged into any other
corporation.

 

20.                                 Amendment or Termination.  The Board of
Directors of the Company may at any time terminate or amend the Plan.  Except as
provided in paragraph 19, no such termination can affect options previously
granted, nor may an amendment make any change in any option theretofore granted
which adversely affects the rights of any participant, nor may an amendment be
made without prior approval of the shareholders of the Company (obtained in the
manner described in paragraph 22) if such amendment would:

 

(a)                                  Increase the number of shares that may be
issued under the Plan;

 

(b)                                 Change the designation of the employees (or
class of employees) eligible for participation in the Plan; or

 

(c)                                  Materially increase the benefits which may
accrue to participants under the Plan.

 

(d)                                 In the event that the Board determines that
the ongoing operation of the Plan may result in unfavorable financial accounting
consequences, the Board may, in its discretion and, to the extent necessary or
desirable, modify or amend the Plan by means of the following to reduce or
eliminate such unfavorable accounting consequence including, but not limited to:

 

(i)                                     altering the option price per share for
any Offering Period, including an Offering Period underway at the time of the
change in Purchase Price including an alteration of the option price under
paragraph 7(b); and

 

(ii)                                  shortening any Offering Period so that
Offering Period ends on a new Exercise Date, including an Offering Period
underway at the time of the Board action.

 

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.

 

21.                                 Notices.  All notices or other
communications by a participant to the Company under or in connection with the
Plan shall be deemed to have been duly given when received in the form specified
by the Company at the location, or by the person, designated by the Company for
the receipt thereof.

 

22.                                 Shareholder Approval.  Continuance of the
Plan shall be subject to approval by the shareholders of the Company within
twelve months before or after the date the Plan is adopted.  If such shareholder
approval is obtained at a duly held shareholders’ meeting, it may be obtained by
the affirmative vote of the holders of a majority of the shares of the Company
present or represented and entitled to vote thereon, which approval shall be:

 

(a)                                  (1) solicited substantially in accordance
with Section 14(a) of the Securities Exchange Act of 1934, as amended (the
“Act”) and the rules and regulations promulgated thereunder, or (2) solicited
after the Company has furnished in writing to the holders entitled to vote
substantially the same information concerning the Plan as that which would be
required by the rules and regulations in effect under Section 14(a) of the Act
at the time such information is furnished; and

 

(b)                                 obtained at or prior to the first annual
meeting of shareholders held subsequent to the first registration of Common
Stock under Section 12 of the Act.

 

In the case of approval by written consent, it must be obtained by the unanimous
written consent of all shareholders of the Company, or by written consent of a
smaller percentage of shareholders but only if the Board determines, on the
basis of advice of the Company’s legal counsel, that the written consent of such
a smaller

 

7

--------------------------------------------------------------------------------


 

percentage of shareholders will comply with all applicable laws and will not
adversely affect the qualifications of the Plan under Section 423 of the Code.

 

23.                                 Conditions Upon Issuance of Shares.  Shares
shall not be issued with respect to an option unless the exercise of such option
and the issuance and delivery of such shares pursuant thereto shall comply with
all applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Act, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

 

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

24.                                 Term of Plan.  The Plan shall become
effective upon the earlier to occur of its adoption by the Board of Directors or
its approval by the shareholders of the Company as described in paragraph 22. 
It shall continue in effect for a term of twenty (20) years unless sooner
terminated under paragraph 20.

 

8

--------------------------------------------------------------------------------